DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of Group I (claims 1-4) in the reply filed on June 18, 2021 is acknowledged.

Newly submitted claims 19-29 are directed to two additional inventions that are independent or distinct from the invention originally claimed for the following reasons:
Group I, claims 1-4, drawn to a method for producing a vehicle wheel.
Group II, claims 5-8, 12, and 23-29, drawn to an apparatus including a casting mold for making a vehicle wheel.
Group III, claims 19-22, drawn to a vehicle wheel made by the method.

Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a casting mold for producing a vehicle wheel, wherein the casting mold has mold parts tempered to different temperatures in different areas, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 1-237067 A (see abstract; and Figures 1 and 2), a copy of which is provided with this Office Action.
Since the applicants have received an action on the merits for the originally presented invention, this invention has been constructively elected by original .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
In this instance, the applicants did not file any official drawing sheets with this application.  However, for examination purposes, the examiner has referred to the seven pages of drawing sheets provided in the applicants’ priority document PCT/EP2018/074299 that issued as WO 2019/048675 A1.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 

In this instance, the abstract recites the phrase that can be implied “The invention relates to…” in the 1st line.



The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicants’ use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

In this instance, the specification lacks section headings.


The disclosure is objected to because of the following informalities:
On page 5, 6th line, the phrase “mentioned in claim 1” should be either deleted or revised, as claim numbering often changes in prosecution of patent applications.
On page 7, 16th line, the phrase “specified in claim 5” should be either deleted or revised, as claim numbering often changes in prosecution of patent applications.
On page 8, 26th line, the phrase “given in claim 12” should be either deleted or revised, as claim numbering often changes in prosecution of patent applications.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1-4, these method claims are generally written in a narrative format, rendering the claims indefinite.  In this instance, it is suggested to write these method claims to set forth distinct, active process steps (i.e. with one or more 
The term "small" in claim 2 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "high" in claim 2 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "large" in claim 2 is a relative term which renders the claim indefinite.  The term "large" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "low" in claim 2 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "much lower" in claim 4 is a relative term which renders the claim indefinite.  The term "much lower" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 1-237067 A, of which a complete copy of the Japanese document with an English abstract is provided with this Office Action.
Regarding independent claim 1, JP ‘067 discloses a method of producing a vehicle wheel (abstract; and Figures 1 and 2), in which the method comprises the following steps:
introducing a light metal material in molten form into a cavity (18) of a casting mold (10) that includes a lower die (12), an upper die (14), and sliding dies (16,17), wherein the vehicle wheel is produced by pressurized casting (see Figure 1); and

Regarding claim 2, the casting mold (10) is tempered to higher temperatures in smaller cross-sectional (thinner) areas and to lower temperatures in larger cross-sectional (thicker) areas (see abstract; and Figures 1 and 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 1-237067 A.
Regarding claim 3, JP ‘067 does not explicitly disclose introducing molten light metal material at a speed of more than 5 m/s.  However, it would have been obvious to one of ordinary skill in the art to cast at a sufficiently high speed, since it is within design parameters of a pressurized casting process to improve control of metal solidification rate with respect to the thermal conductivities of the metal materials of the casting mold and light metal material to be cast in forming a vehicle wheel, as well as taking into consideration of the thicker and thinner portions of a vehicle wheel to be formed after solidification of the molten light metal material.  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).
Regarding claim 4, JP ‘067 fails to explicitly teach that tempering at a venting area would occur at a much lower temperature than other areas of the casting mold.  However, it would have been obvious to one of ordinary skill in the art to control the temperature at the venting area to be the lowest, since solidification of molten metal is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        August 11, 2021